Order entered August 25, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01415-CR

                        TAMARA LAVON CHRISTIAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-80320-2013

                                              ORDER
       The Court REINSTATES the appeal.

       On July 25, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. The Court now has before it appellant’s motion to dismiss the appeal.

Accordingly, we VACATE the July 25, 2014 order requiring findings. We will dispose of the

motion to dismiss the appeal in due course.


                                                       /s/   DAVID EVANS
                                                             JUSTICE